DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Claim Rejections - 35 USC § 112
The examiner considers the newly amended claims submitted on 12/07/2020 to overcome the 35 U.S.C. 112(a) and (b) rejections issued in the board decision dated 10/20/2020. In particular, provided the applicant has removed the terms, “longitudinal axis,” and “sole member from the claims.” Therefore, the examiner has withdrawn the referenced 35 U.S.C. 112(a) and (b) rejections.



Allowable Subject Matter
Claims 1, 5-7, 11, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior rejection of claim 1 under 35 U.S.C. obviousness type analysis relied on Satoshi Enokida US 20100162988 (Enokida) in view of Keisuke Tashiro et al. JPH0575456 (Tashiro) and further in view of Nagano et al. US 7748500 (Nagano).
Where the primary reference Enokida considered to be the closest prior art of record discloses with respect to independent claim 1 (Figures 1-2, 5-12) an oil pan (1) for an internal combustion engine and for storing an engine oil (paragraph [0074]), comprising: an upper oil pan (10) fixed to an engine body (100); a lower oil pan (30) formed of a synthetic resin material (paragraph [0079]); the lower oil pan having a major part (Bottom surface of lower oil pan 30) and a peripheral part (31) surrounding the major part, the peripheral part being sealingly fixed on a lower side of the upper oil pan (10) (paragraphs [0079-0080, 0120] detail where lower joining portion of lower oil pan 30 is welded to upper joining portion 12 of upper  oil pan 10); a strength member that is a beam fixed to the upper oil pan the beam extending in a direction along a front-rear direction of the vehicle, (M1-M4 and S2-S8 as seen in figure 1, where beam shaped strength members M1-M3 are explicitly stated in paragraph [0140] as extending in a front to rear direction where the front to rear direction described by Enokida is in the 
Enokida fails to disclose first and second strength members that are beams fixed to the upper oil pan, the beams being formed integral with the upper oil pan, extending in a front-rear direction of the vehicle, and being disposed to have an interval therebetween in a width direction of the vehicle; and first and second ribs that extend in the front-rear direction of the first and second ribs being disposed to have an interval therebetween in the width direction of the vehicle. The examiner considers these newly added claim limitations in combination with the additional limitations of claim 1 to substantially differentiate the pending application for patent from the Enokida reference. The examiner also does not consider it obvious, to combine Enokida with any of the references cited of record to arrive at the claimed invention. Therefore, a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 09195852 A discloses beams and ribs on upper and lower surfaces of an oil pan.
US 6550440 B1 discloses beams on upper surface of an oil pan, with protrusions on lower surface that connect to the beams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/MICHAEL A KESSLER/Examiner, Art Unit 3747